 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    ROBERT BARCELON,                                       Case No. 2:18-cv-01493-GMN-CWH
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    ALBERT LEON HARRIS, et al.,
10                            Defendants.
11

12          This matter is before the court on pro se defendant Albert Leon Harris’ filing (ECF Nos.

13   7, 8), dated September 10, 2018. Liberally construing this document, it appears that Harris is

14   answering plaintiff Robert Barcelon’s complaint, raising affirmative defenses, and moving for

15   appointment of counsel. Barcelon did not file a response to the document.

16          To the extent Harris moves for appointment of counsel, the motion is denied without

17   prejudice for failure to file points and authorities in support of that motion. See Local Rule 7-2(d)

18   (stating that a party’s failure to file points and authorities in support of a motion constitutes a

19   consent to the denial of the motion). Harris is advised that although the court will liberally

20   construe his filings because he is not represented by an attorney, he nevertheless is required to

21   follow the same rules of procedure that govern other litigants. See Ghazali v. Moran, 46 F.3d 52,

22   54 (9th Cir. 1995). Thus, Harris is advised to familiarize himself with the Federal Rules of Civil

23   Procedure, as well as the court’s local rules, available at: https://www.nvd.uscourts.gov/.

24          Harris further is advised that parties do not have a Sixth Amendment right to appointed

25   counsel in civil cases. See Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). In very

26   limited circumstances, courts may request an attorney to represent an indigent civil litigant. See

27   28 U.S.C. § 1915(e)(1); Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.

28   2004). The circumstances in which a court will make such a request, however, are exceedingly
 1   rare and require a finding of extraordinary circumstances. United States v. 30.64 Acres of Land,

 2   795 F.2d 796, 799-800 (9th Cir. 1986); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

 3   1986).

 4            IT IS THEREFORE ORDERED that defendant Albert Leon Harris’ motion for

 5   appointment of counsel (ECF No. 8) is DENIED without prejudice.

 6            IT IS FURTHER ORDERED that the parties must meet and confer and file a proposed

 7   discovery plan and scheduling order that complies with Local Rule 26-1 by November 26, 2018.

 8

 9            DATED: November 5, 2018

10

11

12                                                       C.W. HOFFMAN, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
